


Exhibit 10.o

 

HUDSON UNITED BANCORP
SUPPLEMENTAL EMPLOYEES’ RETIREMENT PLAN
PARTICIPATION AGREEMENT

 

This restated Participation Agreement (this “Agreement”) is entered into
effective March 1, 2004 between Kenneth T. Neilson (the “Participant”) and
Hudson United Bancorp (the “Employer”).  The Compensation Committee has
previously designated the Participant as a Member in the Hudson United Bancorp
Supplemental Employees’ Retirement Plan (the “Plan”), as such Plan was restated
effective October 1, 2002, under the terms and conditions set forth in this
Agreement.  This restated Agreement takes into account certain revisions and
clarifications made by the Employer’s Board of Directors, and is in all other
respects a restatement of the Participation Agreement previously entered into
(and subsequently amended) between the Participant and the Employer. The parties
agree that the participation shall be on the terms and conditions hereinafter
set forth:

 

1.                                       Incorporation by Reference of Plan. 
The provisions of the Plan, a copy of which is attached to this Participation
Agreement, are incorporated by reference herein and shall govern as to all
matters not expressly provided for in this Agreement.  Terms not defined herein
shall have the meanings set forth in the Plan.  Where terms of this Agreement
and the Plan are in conflict, the terms in this Agreement shall govern.

 

2.                                       Impact on Other Benefits.  Nothing
contained herein shall be deemed to exclude the Participant from any
supplemental compensation, bonus, pension, insurance, severance pay or other
benefit to which otherwise he might be or might become entitled to as an
employee of the Employer.  This Agreement does not supersede any previous
agreements between the Employer and the Participant regarding the terms and
conditions of the Participant’s employment.

 

3.                                       Legal fees; Service Credit.

 

a.                                       Legal
Fees.                                    Notwithstanding any contrary provisions
of the Plan, the Participant (and the Participant’s surviving spouse to whom a
benefit is payable under the Plan) shall be entitled to payment from the
Employer for all legal fees and expenses incurred in taking any action to
enforce the terms of this Agreement.  The Participant (and his or her spouse, if
applicable) shall be entitled to payment of such legal fees and expenses as
incurred by him or her, and the Employer hereby agrees to pay such amounts
directly to the Participant’s attorney or reimburse the Participant upon
demand.  In the event that any payment or payments due hereunder are not paid
within 30 days of demand, interest shall accrue on such amounts at a rate of
12%, compounded monthly, and the Employer shall be liable for such amounts as
well.

 

b.                                      Service Credit.                  
Notwithstanding anything to the contrary herein or in the Plan, the Participant
will be credited with an additional ten (10) “Years of Service” under the Plan
for unreduced early retirement eligibility purposes, and will likewise be
credited with an additional ten (10) years of “Credited Service” under the Plan
for benefit accrual

 

--------------------------------------------------------------------------------


 

purposes.  For the avoidance of doubt, such additional service credit shall, in
addition to increasing the amount of the benefit under the Plan, allow the
Participant to satisfy the “Rule of 85” (as defined in the Pension Plan) and, as
a result, any benefit payable to the Participant under the Plan upon retirement
prior to his Normal Retirement Date shall not be reduced for early retirement.

 

4.                                       Obligations of the Participant.  In
consideration for the Employer granting the Participant the rights of a
participant under the Plan, the Participant covenants and agrees as follows.

 

a.                                       No Solicitation of Customers.

 

(i)                                     For five (5) years after termination of
Participant’s employment with the Employer, for any reason whatsoever, the
Participant shall not induce any business or entity which was actually known by
the Participant to be a customer of the Employer, or any subsidiary of the
Employer, during the final three (3) months of the Participant’s employment by
the Employer, to cease in whole or in part being a customer of Employer or its
subsidiaries and to become a customer of another financial institution.

 

(ii)                                  For eighteen (18) months after the
termination of Participant’s employment with the Employer for any reason
whatsoever, the Participant hereby agrees to not, anywhere in the United States,
engage in competition with the Employer by accepting direct or indirect
employment (as an employee, independent contractor, consultant, owner, partner,
or otherwise) requiring the performance of duties similar to those performed by
the Participant for the Employer during the last year of his employment with any
Competitor of the Employer.  For this purpose, all persons and entities which
are engaged in the commercial banking business are deemed to be Competitors. 
The Participant hereby acknowledges that prospective employers exist in his
geographical area such that employment opportunities are available to him which
would not be in violation of this provision of the Agreement.  The Participant
further acknowledges that this provision is reasonable in scope and does not
constitute a restraint of trade with respect to his ability to obtain alternate
employment in the event that his employment with the Employer is terminated for
any reason, either by himself or by the Employer.

 

b.                                      No Solicitation of Employees.  For one
(1) year after the termination of the Participant’s employment with the Employer
for any reason whatsoever, Participant shall not induce any person who, during
the final three (3) months of the term of the Participant’s employment with the
Employer, was an employee of the Employer or any subsidiary of the Employer, to
terminate his or her employment with the Employer.  The Participant shall not be
deemed in breach of the covenants set forth in this Section 4(b) due to the
Participant’s employment by another financial institution which hires a former
employee of the Employer.

 

c.                                       No Disparagement.  For a period of one
(1) year following the termination of the Participant’s employment, the
Participant shall not make any written or oral statements which are repeated and
material and which are intended to disparage the Employer or any subsidiary of
the Employer with respect to any matter relating to the business or conduct of
the

 

2

--------------------------------------------------------------------------------


 

business of the Employer or any subsidiary of the Employer.  To implement the
Remedies provisions of this Agreement, the Employer must prove by clear and
convincing evidence a breach of the foregoing sentence.

 

The provisions of this Section will not be considered breached with respect to
any testimony provided by the Participant in connection with any judicial
proceeding, quasi-judicial proceeding, or government or regulatory interview or
proceeding.

 

d.                                      Remedies of the Employer for Breach.  If
the Employer believes that the Participant has breached any of the covenants set
forth in this Section 4, it shall give written notice of such alleged breach to
the Participant within thirty (30) days of the actual discovery thereof by a
senior officer of the Employer.  Within thirty (30) days of receiving such
notice, the Participant shall have the opportunity to (i) present evidence or
arguments to the Employer to refute the allegations, and/or (ii) cure such
breach (if it is capable of being cured).   The opportunity to cure shall not be
applicable in the event that the Participant has been successful in soliciting
customers or employees of the Employer for another financial institution in
violation of Section 4(a) or (b) hereof or has not immediately ceased engaging
in the conduct giving rise to such breach.  If the Employer reasonably finds
that the Participant has materially breached any covenant set forth in this
Section 4 and the Participant is able to cure but has not cured such breach
pursuant to the terms of this Section 4(d), then the Employer shall notify the
Participant of that belief in writing.  The Employer may then seek a judicial
determination of whether a material breach has occurred.  If a court of
competent jurisdiction in a proceeding to which the Participant is a party finds
that a material breach occurred, then future SERP Benefits may be terminated. 
No such forfeiture may be enforced without a judicial order to that effect. 
Until such time as the judicial order is given effect and is not appealable, the
Employer shall continue to pay the SERP Benefits to the Participant or his or
her spouse and shall likewise continue to pay his or her legal fees as provided
hereunder.  Any judicial action alleging a breach of this Section 4 must be
brought within six months of the alleged breach.  Since a breach of any of the
provisions of this Section 4 may not adequately be compensated by money damages,
the Employer also shall be entitled, in addition to any other right and remedy
available to it, to an injunction restraining such breach or a threatened
breach, and in either case no bond or other security shall be required in
connection therewith, and the Participant hereby consents to the issuance of
such injunction.

 

e.                                       Severability.  If any provision of this
Section 4 shall be deemed invalid or unenforceable as written, it shall be
construed, to the extent possible, in a manner which shall render it valid and
enforceable, and any limitations on the scope or duration of any such provision
necessary to make it valid and enforceable shall be deemed to be part thereof;
no invalidity or unenforceability shall affect any other portion of this
Agreement.  Any provision of this Section 4 that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

f.                                         No Relief from Similar Obligations. 
Neither this Agreement nor any termination of this Agreement shall relieve the
Participant from any confidentiality, non-solicitation or non-disparagement
obligations to which he or she is or would have been subject in

 

3

--------------------------------------------------------------------------------


 

the absence of this Agreement by virtue of any contract or agreement, statutory
law, common law or otherwise.

 

5.                                       Acceptance of Provisions.  The
execution of this Agreement by the Participant shall constitute the
Participant’s acceptance of and agreement to all of the terms and conditions of
the Plan and this Agreement.  This Agreement shall be binding on the heirs,
executors and administrators of the Participant and on the successors and
assigns of the Employer.

 

6.                                       Notices.  All notices and other
communications required or permitted under the Plan and this Agreement shall be
in writing and shall be given either by (i) personal delivery or regular mail,
in each case against receipt, or (ii) first class registered or certified mail,
return receipt requested.  Any such communication shall be deemed to have been
given (a) on the date of receipt in the cases referred to in clause (i) of the
preceding sentence and (b) on the second day after the date of mailing in the
cases referred to in clause (ii) of the preceding sentence.  All such
communications to the Employer shall be addressed to it, to the attention of its
Secretary or Chief Executive Officer, at its then principal office and to the
Participant at his last address appearing on the records of the Employer or, in
each case, to such other persons or address as may be designated by like notices
hereunder.  Within forty-five (45) days of a Participant’s termination of
employment, the Employer shall provide to the Participant (or, if applicable,
his or her surviving spouse) a detailed written statement setting forth the
amount of the SERP Benefit, and the assumptions and facts relied upon in
calculating such SERP Benefit.  The Participant then has the right to dispute
the calculation of the SERP Benefit, and the right to seek declaratory relief
from a court of competent jurisdiction as to the proper amount of the SERP
Benefit;  the Participant will be entitled to legal and related fees under
Section 3 hereof in connection with such dispute and/or judicial action.

 

7.                                       Miscellaneous.  This Agreement and the
Plan contain a complete statement of all the arrangements between the parties
with respect to their subject matter.  As set forth in Section 8.2 of the Plan,
the Plan can not be amended to reduce a member’s accrued benefit thereunder
unless all members, including those who have previously retired, consent to the
amendment.  This Agreement cannot be changed or amended except by a writing
executed by both parties.  This Agreement shall be binding upon the Employer and
its successors.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey.  The headings in this Agreement are solely
for convenience of reference and shall not affect its meaning or interpretation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
first day of March, 2004.

 

HUDSON UNITED BANCORP

PARTICIPANT:

 

 

 

 

By:

/s/ John H. Tatigia

 

/s/ Kenneth T. Neilson

 

John H. Tatigian

Kenneth T. Neilson

Chairman, Compensation Committee

 

 

4

--------------------------------------------------------------------------------
